COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00382-CV


Sheila Wilson                             §   From County Court at Law No. 1

v.

Tarrant County Constables, its            §   of Tarrant County (2013-002366-1)
Agents, Assigns and/or Successors
in Interest, its Affiants, U.S. Persons
of Interest (person, firms,
corporations and political entities),     §   December 12, 2013
and Federal National Mortgage
Association, its Agents and/or
Successors in Interest, and its
Affiants                                  §   Per Curiam

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.

                                      SECOND DISTRICT COURT OF APPEALS


                                      PER CURIAM